 1   Denise Bourgeois Haley
     Attorney at Law: 143709
 2   12631 East Imperial Highway, Suite C-115
 3   Santa Fe Springs, CA 90670
     Tel: (562)437-7006
 4   Fax: (562)432-2935
     E-Mail: rohlfing.office@rohlfinglaw.com
 5   Attorneys for Plaintiff
     NANCY ANN BARONE
 6
 7
 8
                          UNITED STATES DISTRICT COURT
 9
                         EASTERN DISTRICT OF CALIFORNIA
10
11
     NANCY ANN BARONE                          )   Case No.: 1:19-cv-00101-GSA
12                                             )
                  Plaintiff,                   )   STIPULATION TO EXTEND TIME
13   v.                                        )   TO FILE OPENING BRIEF
                                               )
14   ANDREW SAUL,                              )   (FIRST REQUEST)
     Commissioner of Social Security,          )
15                                             )
                                               )
16                Defendant.                   )
                                               )
17
18
19         Plaintiff Nancy Ann Barone and Defendant Andrew Saul, Commissioner of

20   Social Security, through their undersigned attorneys, stipulate, subject to this

21   court’s approval, to extend the time by 22 days from October 19, 2019, to

22   December 3, 2019, for Plaintiff to file an Opening Brief, with all other dates in the

23   Court’s scheduling order extended accordingly. This is Plaintiff's first

24   request for an extension. This request is made at the request of Plaintiff’s counsel

25   to allow additional time to fully research the issues presented. Counsel’s workload

26   has been such that she has not been able to properly address the Joint Submission

27
                                              -1-
28
 1   and three others. Counsel has been working diligently but due her hearing
 2   schedule, and motion schedule has precluded addressing this motion. Counsel has
 3   taken action to avoid further assignments until all past due joint stipulation are
 4   completed. Counsel makes this request in good faith.
 5   DATE: October 16, 2019           Respectfully submitted,
 6                                    LAWRENCE D. ROHLFING

 7                                           /s/ Denise Bourgeois Haley
                                 BY: _______________________
 8                                   Denise Bourgeois Haley
                                     Attorney for plaintiff Nancy Ann Barone
 9
10
11   DATE: October 16, 2019
12                                    MCGREGOR W. SCOTT
                                      United States Attorney
13
                                      DEBORAH LEE STACHEL
14                                    Regional Chief Counsel
                                      Social Security Administration
15
16
                                      /s/ S. Wyeth McAdam
17
                                  BY: ____________________________
18                                   S. Wyeth McAdam
                                     Special Assistant United States Attorney
19                                   Attorneys for defendant Andrew Saul
                                     Commissioner of Social Security
20                                  |*authorized by e-mail|
21
22
     IT IS SO ORDERED.
23
        Dated:   October 21, 2019                         /s/ Gary S. Austin
24                                              UNITED STATES MAGISTRATE JUDGE

25
26
27
                                               -2-
28
